      Case 3:20-cv-01689-H-AHG Document 5 Filed 09/24/20 PageID.55 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14                          UNITED STATES DISTRICT COURT
15                       SOUTHERN DISTRICT OF CALIFORNIA
16
17   JOSE URISTA, on behalf of himself and               Case No.: 20-cv-01689-H-AHG
     all others similarly situated,
18                                      Plaintiff,       ORDER GRANTING JOINT
19   v.                                                  MOTION TO EXTEND TIME FOR
                                                         DEFENDANTS TO RESPOND
20   WELLS FARGO & COMPANY and
     WELLS FARGO BANK, N.A.,
21                                                       [Doc. No. 3.]
                                     Defendants.
22
23
           On September 23, 2020, Plaintiff Jose Urista (“Plaintiff”) and Defendants Wells
24
     Fargo and Co. and Wells Fargo Bank, North America, (collectively, “Defendants”) filed a
25
     joint motion to extend the time for Defendants to respond to the complaint. (Doc. No. 3.)
26
     Defendants’ initial response is due on October 1, 2020. (Id. ¶ 2.) The parties’ joint motion
27
     asks the Court to extend the time for Defendants to make their initial response to November
28

                                                     1
                                                                                 20-cv-01689-H-AHG
      Case 3:20-cv-01689-H-AHG Document 5 Filed 09/24/20 PageID.56 Page 2 of 2



 1   2, 2020. (Id. ¶ 3.) The parties represent that this extension will allow Defendants to further
 2   investigate Plaintiff’s claims and will not result in undue delay. (Id. ¶ 4.) For good cause
 3   shown, the Court grants the parties’ joint motion. Defendants’ initial response is now due
 4   on November 2, 2020.
 5         IT IS SO ORDERED.
 6   DATED: September 24, 2020
 7
                                                   MARILYN L. HUFF, District Judge
 8                                                 UNITED STATES DISTRICT COURT
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                  20-cv-01689-H-AHG
